EXHIBIT M
Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters - The New York Times




    SUBSCRIBE
         SUBSCRIBEFOR     $1/WEEKAccount
                  FOR $1/WEEK

                       Capitol Riot
                       Fallout               Latest Updates         Inside the Siege       Visual Timeline    Notable Arrests   Capitol Police in Crisis


                                                                                      ADVERTISEMENT




                              Amazon, Apple and Google Cut Off
                              Parler, an App That Drew Trump
                              Supporters
                                    The companies pulled support for the “free speech” social network,
                                    all but killing the service just as many conservatives are seeking
                                    alternatives to Facebook and Twitter.




https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html?smid=em-share[1/19/2021 10:37:55 AM]
Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters - The New York Times




                                    A rally by supporters of President Trump in Washington on Nov. 14 to protest the election
                                    results. Kenny Holston for The New York Times




                                    By Jack Nicas and Davey Alba

                                    Published Jan. 9, 2021      Updated Jan. 13, 2021


                                    Parler, a social network that pitches itself as a “free speech” alternative to
                                    Twitter and Facebook, is suffering from whiplash.

                                    Over the past several months, Parler has become one of the fastest-growing



https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html?smid=em-share[1/19/2021 10:37:55 AM]
Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters - The New York Times


                                    apps in the United States. Millions of President Trump’s supporters have
                                    flocked to it as Facebook and Twitter increasingly cracked down on posts
                                    that spread misinformation and incited violence, including muzzling Mr.
                                    Trump by removing his accounts this past week. By Saturday morning,
                                    Apple listed Parler as the No. 1 free app for its iPhones.

                                    But, by Saturday night, Parler was suddenly fighting for its life.

                                    First, Apple and Google removed the app from their app stores because
                                    they said it had not sufficiently policed its users’ posts, allowing too many
                                    that encouraged violence and crime. Then, late Saturday, Amazon told
                                    Parler it would boot the company from its web-hosting service on Sunday
                                    night because of repeated violations of Amazon’s rules.

                                    Amazon’s move meant that Parler’s entire platform would soon go offline
                                    unless it was able to find a new hosting service on Sunday.
                                                                                      ADVERTISEMENT




                                    “Big tech really wants to kill competition,” John Matze, Parler’s chief
                                    executive, said in a text message. “And I have a lot of work to do in the next
                                    24 hours to make sure everyone’s data is not permanently deleted off the
                                    internet.”

 Dig deeper into the moment.
 Subscribe for $1 a week.
                                    In a statement online, Mr. Matze added that the tech giants had acted in a
                                    “coordinated effort” to “completely remove free speech off the internet.”
                                    Parler, he said, would probably be unavailable on the internet for up to a
                                    week, starting at midnight on Sunday. But, he went on, the company had
                                    “prepared” by not relying on Amazon’s proprietary infrastructure and was
                                    looking for a new hosting provider.

                                    A day earlier, Parler appeared poised to capitalize on growing anger at
                                    Silicon Valley in conservative circles and was even a logical choice to
                                    become Mr. Trump’s next megaphone after he was kicked off Twitter. Now
                                    its future is looking bleak.


https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html?smid=em-share[1/19/2021 10:37:55 AM]
Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters - The New York Times



                                    In a letter to Parler on Saturday, Amazon said that it had sent the company
                                    98 examples of posts on its site that encouraged violence and that many
                                    remained active. “It’s clear that Parler does not have an effective process to
                                    comply with” Amazon’s rules, the company said in the letter. Amazon
                                    “provides technology and services to customers across the political
                                    spectrum, and we continue to respect Parler’s right to determine for itself
                                    what content it will allow on its site. However, we cannot provide services
                                    to a customer that is unable to effectively identify and remove content that
                                    encourages or incites violence against others.”

                                    On Friday, Apple gave Parler 24 hours to clean up its app or face removal
                                    from its App Store. Parler appeared to take down some posts over that
                                    period, but on Saturday, Apple told the company its measures were
                                    inadequate. “We have always supported diverse points of view being
                                    represented on the App Store, but there is no place on our platform for
                                    threats of violence and illegal activity,” Apple said in a statement.
                                                                                      ADVERTISEMENT




                                    “This is very huge,” Amy Peikoff, Parler’s policy chief, told Fox News after
                                    Apple gave its warning on Friday. Without access to the App Store, she
                                    said, “we’re toast.”

 On Tech with Shira Ovide: Your guide to how technology is transforming our lives — in the time of coronavirus and beyond.
 Sign    Up
   Sign Up


                                    Several Parler executives accused the tech companies’ moves as being
                                    politically motivated and anticompetitive.

                                    Mr. Matze pointed to the fact that Twitter had recently promoted the
                                    phrase “Hang Mike Pence” as a trending topic. (The majority of the
                                    discussion on Twitter was about rioters chanting the phrase about the vice
                                    president on Wednesday.) “I have seen no evidence Apple is going after
                                    them,” Mr. Matze said. “This would appear to be an unfair double standard
                                    as every other social media site has the same issues, arguably on a worse
                                    scale.”


https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html?smid=em-share[1/19/2021 10:37:55 AM]
Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters - The New York Times



                                    The actions against Parler were part of a wider crackdown by tech
                                    companies on President Trump and some of his most extreme supporters
                                    after Wednesday’s deadly riot in Washington. But unlike Twitter and
                                    Facebook, which make decisions about the content that appears on their
                                    own sites, Amazon, Apple and Google weighed in on how another company
                                    was operating.

                                    Amazon Web Services supports a large share of the websites and apps
                                    across the internet, while Apple and Google make the operating systems
                                    that back nearly all of the world’s smartphones. Now that the companies
                                    have made it clear that they will take action against sites and apps that
                                    don’t sufficiently police what their users post, it could have significant side
                                    effects.

                                    Several upstarts have courted Mr. Trump’s supporters with promises of
                                    “unbiased” and “free speech” social networks, which have proven to be, in
                                    effect, free-for-all digital town squares where users hardly have to worry
                                    about getting banned for spreading conspiracy theories, making threats or
                                    posting hate speech. The tougher enforcement from the tech companies
                                    could preclude such apps from becoming realistic alternatives to the
                                    mainstream social networks. They now face the choice of either stepping up
                                    their policing of posts — undercutting their main feature in the process —
                                    or losing their ability to reach a wide audience.

                                    That may reinforce the primacy of the social-media incumbents, Facebook,
                                    Twitter and Instagram. It also gives those companies’ decisions more teeth.
                                    If they ban a pundit for violating their rules, that person will lack a strong
                                    alternative.
                                                                                      ADVERTISEMENT




                                    Amazon, Apple and Google’s moves could also spur other apps to
                                    strengthen their enforcement.

                                    DLive, a livestreaming site that rioters storming the Capitol used to


https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html?smid=em-share[1/19/2021 10:37:55 AM]
Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters - The New York Times


                                    broadcast the moment, said on Friday that it had indefinitely suspended
                                    seven channels and permanently removed over 100 previous broadcasts of
                                    the mob. It added that the “lemons,” a DLive currency that can be
                                    converted into real money, sent to the suspended channels would be
                                    refunded to donors in the next few days.

                                    Other platforms that host posts by right-wing influencers, including
                                    CloutHub and MyMilitia — a forum for militia groups — adjusted their
                                    terms of service recently to ban threats of violence.

                                    DLive was pressured by Tipalti, a payment company that helps it operate.
                                    Tipalti said in a statement that it had suspended its service until DLive
                                    removed the accounts that had broadcast the riots on Wednesday.

                                    Such third-party companies that help apps and websites function, from
                                    payment processors to cybersecurity firms to web-hosting providers like
                                    Amazon, have used their positions to influence how their customers handle
                                    extremist or criminal activity. In 2019, Cloudflare, a company that protects
                                    sites from cyberattacks, effectively delivered the death knell to 8chan, an
                                    anonymous online message board that hosted the manifesto of a mass
                                    shooter, by halting its protections for the site. After Cloudflare backed away
                                    from 8chan, the site struggled to find other service providers that could
                                    keep it active.

                                    Parler could have the same problem now that it lacked a way to host its
                                    website, particularly as the company suddenly became a pariah after
                                    Wednesday’s riot, which was partially planned on Parler. Amazon had
                                    faced pressure from its own employees and at least one member of
                                    Congress before it pulled its support for Parler, and other companies could
                                    fear unwanted attention if they took its business.

                                    BuzzFeed News first reported Amazon’s decision to pull its support for
                                    Parler.

                                    If Parler is able to find a provider and resume its service, it will still have an
                                    uphill journey to find new users without a place in the major app stores.
                                    Apple’s decision blocks iPhone owners from downloading the Parler app.
                                    People who already have the app will still be able to use it — if it comes
                                    back online — but their versions of the app will soon become obsolete as
                                    Apple updates the iPhone software.

                                    Google cut Parler out of its flagship Android app store, but it also allows
                                    apps to be downloaded from elsewhere, meaning Android users would still


https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html?smid=em-share[1/19/2021 10:37:55 AM]
Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters - The New York Times


                                    be able to find the Parler app, just with a bit more work. If Parler finds a
                                    new web-hosting provider, its website would also be available via web
                                    browsers on phones and computers.
                                                                                      ADVERTISEMENT




                                    After Apple had given the company 24 hours to improve its moderation to
                                    avoid removal from the App Store, it appeared that Parler had tried to
                                    remove some posts that seemed to call for violence.

                                    For instance, L. Lin Wood, a lawyer who had sued to overturn Mr. Trump’s
                                    election loss, posted on Parler on Thursday morning: “Get the firing squad
                                    ready. Pence goes FIRST.” The post was viewed at least 788,000 times,
                                    according to a screenshot on the Internet Archive. By Saturday morning,
                                    the post had been removed.

                                    In a text message, Mr. Matze said the post had been removed “in
                                    compliance with Parler’s terms of service and rules against incitement of
                                    violence.”

                                    In a notice to Parler on Saturday, Apple said that it had “continued to find
                                    direct threats of violence and calls to incite lawless action” on the app.
                                    Apple told the company its app would not be allowed on the App Store until
                                    “you have demonstrated your ability to effectively moderate and filter the
                                    dangerous and harmful content on your service.”

                                    In an interview, Jeffrey Wernick, Parler’s chief operating officer, blamed “a
                                    cancel culture” at the tech companies for his company’s dimming
                                    prospects. He said he would advise other platforms not to try to compete
                                    on Apple’s App Store. “Because if you raise money and get investors and
                                    end up like Parler, what’s the point?” he said.



                                    Apple, Google and
                                    Amazon kick Parler off
                                    their platforms


https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html?smid=em-share[1/19/2021 10:37:55 AM]
Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters - The New York Times




                                    Apple and Google said they would
                                    remove Parler from its App
                                    Stores. Amazon said it would no
                                    longer host Parler on its web
                                    hosting service.




                                                                                        ADVERTISEMENT




 Subscribe for $1 a week. Ends soon.
 Thanks for reading The Times.
 EXPAND




                                                                            © 2021 The New York Times Company
 Put the facts top of mind.
     NYTCo     Contact Us    Work with us    Advertise    T Brand Studio     Your Ad Choices       Privacy Policy    Terms of Service   Terms of Sale   Site Map   Help   Subscriptions
 Subscribe for $1 a week.                                          Do Not Sell My Personal Information
 Ends soon.                                                    Something went wrong. Please try again later.   California Notices



 VIEW OFFER




https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html?smid=em-share[1/19/2021 10:37:55 AM]
